Name: 2001/332/EC: Council Decision of 26 February 2001 concerning the conclusion of the Cooperation Agreement between the European Community and the People's Republic of Bangladesh on partnership and development
 Type: Decision
 Subject Matter: Asia and Oceania;  economic policy;  European construction
 Date Published: 2001-04-27

 Avis juridique important|32001D03322001/332/EC: Council Decision of 26 February 2001 concerning the conclusion of the Cooperation Agreement between the European Community and the People's Republic of Bangladesh on partnership and development Official Journal L 118 , 27/04/2001 P. 0047 - 0047Council Decisionof 26 February 2001concerning the conclusion of the Cooperation Agreement between the European Community and the People's Republic of Bangladesh on partnership and development(2001/332/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 181, in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament,Whereas:(1) Under Article 177 of the Treaty, Community policy in the sphere of development cooperation should foster the sustainable economic and social development of the developing countries, their smooth and gradual integration into the world economy and the campaign against poverty in these countries.(2) The Community should approve, in pursuit of its objectives in the sphere of external relations, the Cooperation Agreement between the European Community and the People's Republic of Bangladesh on partnership and development,HAS DECIDED AS FOLLOWS:Article 1The Cooperation Agreement between the European Community and the People's Republic of Bangladesh on partnership and development is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall give the notification provided for in Article 20 of the Agreement.Article 3The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Commission provided for in Article 12 of the Agreement.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) OJ C 143, 21.5.1999, p. 8.